NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JOHN OLIVERA, as Personal                   )
Representative of the Estate of Nelsa       )
Plaja, deceased,                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No: 2D13-629
                                            )
BANK OF AMERICA, N.A. as successor          )
by merger to BAC Home Loan Servicing,       )
L.P.,                                       )
                                            )
             Appellee.                      )
                                            )


Opinion filed July 11, 2014.

Appeal from the Circuit Court for
Hillsborough County; Sandra Taylor,
Senior Judge.

Andrea H. Duenas of the Law Office of
A. Duenas, P.A., Lantana; Brian K. Korte
and Scott J. Wortman of Korte & Wortman,
P.A., West Palm Beach, for Appellant.

Curtis A. Wilson of McCalla Raymer, LLC,
Orlando, for Appellee.


WALLACE, Judge.

             John Olivera, as the personal representative of the Estate of Nelsa Plaja,

deceased, appeals a final summary judgment of foreclosure entered against Ms. Plaja,
and in favor of Bank of America, N.A., as successor by merger to BAC Home Loans

Servicing, L.P. (BOA). Because there remain genuine issues of material fact about

BOA's standing to foreclose on the subject note and mortgage, we reverse the final

summary judgment of foreclosure and remand for further proceedings. We further

observe that although the record suggests that notice of acceleration was sent to Ms.

Plaja, BOA failed to introduce admissible evidence to refute Ms. Plaja's affirmative

defense about compliance with a condition precedent in the mortgage, which required

written notice of acceleration.1

                  I. THE FACTS AND PROCEDURAL BACKGROUND

              On June 22, 2006, Nelsa Plaja executed a note in favor of Ocwen Loan

Servicing, LLC (Ocwen), and a mortgage on the subject real property in favor of

Mortgage Electronic Registration Systems, Inc. (MERS), as Ocwen's nominee. On

December 22, 2009, BAC Home Loans Servicing, L.P., f/k/a Countrywide Home Loans

Servicing, L.P. (BAC) filed a foreclosure complaint against Ms. Plaja on the note and

mortgage. BAC alleged that it was the servicer for the owner and was acting as the

designated holder of the note and mortgage. BAC alleged further that the mortgage

had been subsequently assigned to BAC, which assignment was to be recorded. The

complaint also asserted that Ms. Plaja defaulted on the note on September 1, 2009, and

that all of the conditions precedent to acceleration of the note and to foreclosure of the



              1Mr.Olivera also argues on appeal that the trial court erred in granting
summary judgment because BOA's affidavit in support of its motion for summary
judgment did not comply with Florida Rule of Civil Procedure 1.510 and because
material discovery remained outstanding. In light of our decision to reverse the final
summary judgment of foreclosure, these points are moot and do not warrant further
discussion.
                                         -2-
mortgage had been met. BAC attached copies of the note and mortgage to the

complaint.

              Ms. Plaja filed an answer to the complaint in which she generally denied

BAC's allegations that it was the servicer for the owner, was acting on behalf of the

owner, was the current designated holder of the note and mortgage, and that the

mortgage had been assigned to it. She asserted in her affirmative defenses that BAC

lacked standing to foreclose on the note and mortgage and that it had failed to comply

with the conditions precedent to foreclosure. Specifically, she alleged that "[t]he

Complaint fails to establish a reasonable chain of ownership for the promissory note.

Therefore, Plaintiff lacks standing to bring this action. Plaintiff is not a party to the

mortgage instrument or the promissory note which is the subject of this foreclosure

action." Ms. Plaja further argued that "[a]lthough Plaintiff claims to be the owner of the

promissory Note, the Note/Mortgage submitted indicates that Ocwen Loan Servicing,

LLC is the holder of the Note/Mortgage." With regard to the conditions precedent, Ms.

Plaja specifically alleged that BAC had failed to give her notice of acceleration as

required under paragraph 22 of the mortgage.

              On May 26, 2011, about eighteen months after BAC had filed the

complaint, BAC filed the original note and a copy of the mortgage. Unlike the copy of

the note attached to the complaint, the original note filed by BAC contains two undated

indorsements, which are stamped onto the back of the second page of the note. One

indorsement states, "PAY TO THE ORDER OF COUNTRYWIDE HOME LOANS, INC.,

WITHOUT RECOURSE, COUNTRYWIDE BANK, N.A. AS AGENT FOR OCWEN

LOAN SERVICING LLC." This indorsement was signed by Maher Abdalla, Collateral

                                             -3-
Processing Officer. The other indorsement is in blank and states, "PAY TO THE

ORDER OF ___________ WITHOUT RECOURSE, COUNTRYWIDE HOME LOANS,

INC." This indorsement was signed by David A. Spector, Managing Director.

              On May 7, 2012, the trial court entered an order substituting Bank of

America, N.A., as successor by merger to BAC Home Loans Servicing, L.P., as the

plaintiff in the underlying matter. Accordingly, BOA became BAC's successor in

interest. On June 6, 2012, BOA filed an original assignment of the mortgage. The

assignment, dated June 14, 2011, purports to transfer the mortgage from "MORTGAGE

ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE OCWEN LOAN

SERVICING, LLC" to "BAC HOME LOANS SERVICING, L.P. F/K/A COUNTRYWIDE

HOME LOANS SERVICING, L.P." Notably, the date of the assignment is about

eighteen months later than the date that BAC began the foreclosure action.

              BOA filed its motion for summary judgment on October 10, 2012. In

support of its motion, BOA filed the affidavit of Stacy Lynn Carr, an Assistant Vice

President of BOA. Ms. Carr averred that BOA had possession of the promissory note,

which had been duly indorsed, and that BOA, as successor to BAC, was the assignee

of the mortgage. But Ms. Carr's affidavit does not establish when the indorsements

were made or when BAC, its predecessor in interest, became the holder of the note and

mortgage. Moreover, the assignment of the mortgage to BAC postdates the foreclosure

complaint. And neither the motion for summary judgment nor Ms. Carr's affidavit

address Ms. Plaja's affirmative defenses.

              Ms. Plaja filed a memorandum in opposition to the motion for summary

judgment and her affidavit in opposition. In her memorandum, Ms. Plaja argued that

                                            -4-
BOA lacked standing to foreclose because it had not provided any document evidencing

its relationship to the original lender or any assignment of right in its favor. In her

affidavit, Ms. Plaja averred that she never received a demand letter prior to the initiation

of the foreclosure action.

              Following a hearing, the circuit court granted summary judgment in favor

of BOA and entered a Uniform Final Judgment of Foreclosure in favor of BOA. Mr.

Olivera filed this appeal.

                             II. THE STANDARD OF REVIEW

              We review an order granting summary judgment de novo. Taylor v.

Bayview Loan Servicing, LLC, 74 So. 3d 1115, 1116 (Fla. 2d DCA 2011).

              A movant is entitled to summary judgment if the pleadings,
              depositions, answers to interrogatories, admissions,
              affidavits, and other materials as would be admissible in
              evidence on file show that there is no genuine issue as to
              any material fact and that the moving party is entitled to a
              judgment as a matter of law. The movant has the burden to
              prove the absence of a genuine issue of material fact, and
              this court must view every possible inference in favor of the
              party against whom summary judgment has been entered.
              And, if the record raises even the slightest doubt that an
              issue might exist, that doubt must be resolved against the
              moving party and summary judgment must be denied.

Id. at 1116-17 (citations omitted) (internal quotation marks omitted). In addition, BAC

must not only establish that there exist no genuine issues of material fact regarding its

claims, but it must also either factually refute the affirmative defenses or establish that

they are legally insufficient. See id. at 1117.




                                             -5-
                 III. MATERIAL ISSUES OF FACT ABOUT STANDING

              On appeal, Mr. Olivera argues that BOA, as BAC's successor in interest,

lacked standing to foreclose on the subject note and mortgage because BAC was not a

party to the original loan documents and failed to proffer any evidence about when it

acquired its interest in the note. Mr. Olivera points out that the undated indorsements

on the note do not establish BAC's standing when the action in the circuit court

commenced. Moreover, the June 14, 2011, assignment of the mortgage from MERS to

BAC postdates the filing of the underlying action.

              We agree with Mr. Olivera's argument that there remained genuine issues

of material fact about BAC's, and hence BOA's, standing to foreclose that precluded the

entry of summary judgment. Nothing in the record reflects a chain of transfer of interest

in the note from the original lender, Ocwen, to BAC, the original plaintiff, or that BAC

became the holder of the note before it filed the subject complaint. See BAC Funding

Consortium Inc. ISAOA/ATIMA v. Jean-Jacques, 28 So. 3d 936, 938 (Fla. 2d DCA

2010) ("The proper party with standing to foreclose a note and/or mortgage is the holder

of the note and mortgage or the holder's representative."). And, the assignment of

mortgage to BAC postdates the underlying action. See Focht v. Wells Fargo Bank,

N.A., 124 So. 3d 308, 310 (Fla. 2d DCA 2013) ("[S]tanding must be established as of

the time of filing the foreclosure complaint.").

              The note contains an indorsement in blank by Countrywide Home Loans,

Inc., which potentially could establish BAC's, and hence BOA's, status as holder when




                                             -6-
BAC took possession of the note.2 See § 671.201(21)(a), Fla. Stat. (2009) (" 'Holder'

means . . . [t]he person in possession of a negotiable instrument that is payable either to

bearer or to an identified person that is the person in possession."); see also Taylor, 74

So. 3d at 1117 (noting same); Riggs v. Aurora Loan Servs., LLC, 36 So. 3d 932, 933

(Fla. 4th DCA 2010) ("Aurora's possession of the original note, indorsed in blank, was

sufficient under Florida's Uniform Commercial Code to establish that it was the lawful

holder of the note, entitled to enforce its terms."). Although Ms. Carr alleged in her

affidavit that BOA had possession of the note, which had been duly indorsed, Ms. Carr's

affidavit does not establish when its predecessor, BAC, took possession of the note or

that such possession occurred before the commencement of the underlying action.

              Ms. Plaja raised standing as an affirmative defense in her answer and

specifically alleged that the complaint failed to establish a reasonable chain of

ownership of the note and mortgage. And BOA "was required to establish, through

admissible evidence, that it held the note and mortgage and so had standing to

foreclose the mortgage before it would be entitled to summary judgment in its favor."

Jean-Jacques, 28 So. 3d at 939. Accordingly, we reverse the summary judgment in

favor of BOA because there remained genuine issues of material fact about BOA's

standing to foreclose that precluded the entry of summary judgment in its favor.




              2Nothing   in the record establishes any relationship between BAC Home
Loans Servicing, L.P., f/k/a Countrywide Home Loans Servicing, L.P. and the entities
identified in the indorsements, Countrywide Home Loans, Inc., or Countrywide Bank,
N.A., as agent for Ocwen Loan Servicing, LLC. More important, the undated
indorsements, which were not attached to the complaint, do not establish that any of the
foregoing entities owned or held the note when BAC filed the complaint.
                                             -7-
         IV. MATERIAL ISSUES OF FACT ABOUT THE SATISFACTION OF
                         A CONDITION PRECEDENT

              Mr. Olivera further argues that BOA failed to refute Ms. Plaja's affirmative

defense that it did not comply with the condition precedent in paragraph 22 of the

mortgage concerning notice of acceleration or to refute her averment that she did not

receive such notice. BOA did not reply to Ms. Plaja's affirmative defense, and it did not

address the defense in its motion for summary judgment. Morevoer, BOA did not file

any admissible evidence to establish that its predecessor, BAC, had sent Ms. Plaja

notice of acceleration of the note in accordance with paragraph 22 of the mortgage

before BAC filed suit.

              BOA points out, and the record reflects, that during discovery BAC

provided Ms. Plaja with a copy of a notice of acceleration dated September 17, 2009,

which predates the filing of the complaint by several months. But BOA acknowledges

on appeal that it failed to enter the notice into evidence and requests that we remand for

the sole purpose of allowing it to correct that error by submitting the notice into

evidence.

              BOA's concession reflects that it failed to refute Ms. Plaja's affirmative

defense concerning satisfaction of a condition precedent to the underlying action and to

establish that it was entitled to summary judgment as a matter of law. See Taylor, 74

So. 3d at 1117. For the reasons already stated, we decline BOA's invitation to limit the

scope of the proceedings on remand to the correction of this deficiency.

                                     V. CONCLUSION

              Because a genuine issue of material fact exists concerning BOA's

standing to foreclose and because BOA did not refute Ms. Plaja's affirmative defense
                                            -8-
concerning the satisfaction of a condition precedent, BOA was not entitled to summary

judgment as a matter of law. Accordingly we reverse the Uniform Final Judgment of

Foreclosure and remand for further proceedings consistent with this opinion.

             Reversed and remanded.



KELLY and CRENSHAW, JJ., Concur.




                                         -9-